PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
 United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/559,667
Filing Date: 19 Sep 2017
Appellant(s): SEO et al.



__________________
Jaegyoo Jang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11 October 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10 September 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) RESTATEMENT OF REJECTIONS 
The following ground(s) of rejection are applicable to the appealed claims.
Claims 13-21, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0215939 A1 to Westbroek, et al., further in view of US 2013/0018336 A1 to Pernot, further in view of US 2003/0040691 A1 to Griesbach, et al..
Regarding claim 13, Westbroek, et al. discloses an antimicrobial dressing (wound dressing, p. [0004, 0057]) comprising:
	an antimicrobial membrane (nanofibrous structure can have additional compounds such as antimicrobials and antibacterials added to the solution mixture before the nanofibrous structures are electrospun, p. [0269, 0182-0183, 0057]) having a plurality of pores formed therein (nanofibrous structures have a plurality of pores, p. [0054, 0248]), the antimicrobial membrane being formed of accumulated nanofibers (nanofibrous structures are formed by electrospinning layers of nanofibers into a structure, p. [0023-0024]), each of accumulated nanofibers being made of a mixture of a polymer solution comprising at least one of a water-soluble polymer or a synthetic polymer and the polymer solution also having an antimicrobial substance (the nanofibrous solution mixture is a polymer solution melt comprising at least one of polyvinyl alcohol, polyvinyl pyrrolidone, polyethylene oxide, polyacrylic acid; polyurethane, polyamide, polystyrenes; and can have combinations thereof, as well as additional compounds such as antimicrobials and 
	a second cover member laminated on the antimicrobial membrane (substrate, the nanofibrous structures may be fixed to a substrate, the substrate may be substantially larger than the nanofibrous structure and may be provided with adhesive properties at the edges in order to 
While Westbroek, et al. discloses an antimicrobial membrane being formed of accumulated nanofibers each being made of a mixture of a polymer solution comprising at least one of a water-soluble polymer or a synthetic polymer and the polymer solution also having an antimicrobial substance (see above), Westbroek, et al. does not explicitly disclose an antimicrobial membrane being formed of accumulated nanofibers being made of a mixture of a water-soluble polymer, a synthetic polymer, and an antimicrobial substance; and a first cover member having a plurality of pores formed therein, a membrane laminated on the first cover member, and wherein the first cover member is configured to be contacted with the user’s wound.
Pernot teaches an analogous wound dressing (repositionable bandage include a web of nanofibers suitable for gelling, title, abstract) having an analogous antimicrobial membrane being formed of accumulated nanofibers (web of nanofibers having an active substance which can include an antimicrobial, p. [0071-0073, 0077-0093, 0019-0021]) each being made of a mixture of a water-soluble polymer, a synthetic polymer, and an antimicrobial substance (web of nanofibers can be obtained by a mixture of polymers in aqueous or solvent solutions, wherein the polymers are chosen from a natural or synthetic polymer, and the aqueous or solvent solutions are chosen from water-soluble polymers, additionally the web of nanofibers can also contain an active substance such as an antimicrobial which can be incorporated in the mixture of synthetic polymers in the solvent solutions, p. [0071-0077-0093, 0019-0021]) providing the formation of an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mixture of accumulated nanofibers as disclosed by Westbroek, et al. to explicitly include a water-soluble polymer, a synthetic polymer, and an antimicrobial substance as taught by Pernot in order to provide the formation of an intermediate layer, which is not adhered to the wound immediately as the first deployment of the dressing, thus making it possible to painlessly remove the dressing from the wound and easily reposition it, (Pernot, p. [0019-0021]).
Westbroek, et al. as modified by Pernot does not explicitly disclose a first cover member having a plurality of pores formed therein, a membrane laminated on the first cover member, and wherein the first cover member is configured to be contacted with the user’s wound.
Griesbach, et al. teaches an analogous wound dressing (elastic bandage, title, abstract) having a first cover member having a plurality of pores formed therein (macroporous fibrous layer 22 contacts the wound and is porous or could be made from a net material and therefore has pores, p. [0064-0065]), an analogous membrane laminated on the first cover member (nonwoven fibrous web 16 is a laminate that includes macroporous fibrous layer 22, p. [0063-0065]), and wherein the first cover member is configured to be contacted with the user’s wound (macroporous fibrous layer 22 contacts the wound, p. [0064-0065]) providing a laminated material that  has increased strength, greatest porosity, and is nonadherent to the wound surface while also being porous enough to allow bodily fluids to be absorbed away from the wound to prevent infection, future complications, and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dressing as disclosed by Westbroek, et al. as modified by Pernot to include a first cover member having a plurality of pores formed therein, a membrane laminated on the first cover member, and wherein the first cover member is configured to be contacted with the user’s wound as taught by Griesbach, et al. in order to provide a laminated material that  has increased strength, greatest porosity, and is nonadherent to the wound surface while also being porous enough to allow bodily fluids to be absorbed away from the wound to prevent infection, future complications, and pulling open a partially healed wound when it’s time to remove or change the bandage (Griesbach, et al. p. [0064-0066]).
Regarding claim 14, Westbroek, et al. as modified by Pernot as modified by Griesbach, et al. discloses the invention as applied to claim 13 above. 
Westbroek, et al. as modified by Pernot as modified by Griesbach, et al. does not explicitly disclose wherein the antimicrobial substance is one of a silver nanomaterial, a silver particle, and a natural antimicrobial substance.
Pernot further teaches wherein the analogous antimicrobial substance is one of a silver nanomaterial, a silver particle, and a natural antimicrobial substance (the web of nanofibers may contain an active substance such as an antimicrobial which can be silver sulfadiazine, which is considered a silver particle) providing an antimicrobial effect that is released and exerted upon contact of the silver layer with a wound fluid wherein the release rate is sufficiently high over an extended period of time after application, therefore quickly and efficiently facilitating healing of the wound (Pernot, p. [0021, 0089-0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antimicrobial substance as taught by Westbroek, et al. as modified by Pernot as modified by Griesbach, et al. to be one of a silver nanomaterial, a silver particle, and a natural antimicrobial substance as further taught by Pernot in order to provide an antimicrobial effect that is released and exerted upon contact of the silver layer with a wound fluid wherein the release rate is sufficiently high over an extended period of time after application, therefore quickly and efficiently facilitating healing of the wound (Pernot, p. [0021, 0089-0090]).
Regarding claim 15, Westbroek, et al. as modified by Pernot as modified by Griesbach, et al. discloses the invention as applied to claim 13 above. Westbroek, et al. further discloses wherein the water-soluble polymer is at least one or a mixture of two or more selected from the group consisting of polyvinyl alcohol, polyvinyl pyrrolidone, polyethylene oxide, carboxyl methyl cellulose, starch, polyacrylic acid and a hyaluronic acid (the polymer melt solution comprises at least one of polyvinyl alcohol, polyvinyl pyrrolidone, polyethylene oxide, polyacrylic acid, and can have combinations thereof, p. [0023, 0029, 0032, 0182-0183, 0245]).
Regarding claim 16, Westbroek, et al. as modified by Pernot as modified by Griesbach, et al. discloses the invention as applied to claim 13 above. 
While Westbroek, et al. discloses the second cover member (nanofibrous structures of the wound dressing may be fixed to a substrate, p. [0249, 0256, 0300]), Westbroek, et al. as modified by Pernot as modified by Griesbach, et al. does not explicitly disclose the first cover and the second cover member are made of one of a nonwoven fabric, a fabric, and a mesh.
Griesbach, et al. further teaches wherein the first cover (macroporous fibrous layer 22 on the wound contacting side of the laminate, p. [0064-0065]) and the analogous second cover member (nonwoven web 18, is made of a nonwoven fabric, p. [0062-0063, 0064-0065]) are made 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of first and second cover members as disclosed by Westbroek, et al. as modified by Pernot as modified by Griesbach, et al. to be made of one of a nonwoven fabric, a fabric, and a mesh as further taught by Griesbach, et al. in order to provide a material that is nonadherent to the wound surface while also being porous enough to allow bodily fluids to be absorbed away from the wound to prevent infection, future complications, and pulling open a partially healed wound when it’s time to remove or change the bandage (Griesbach, et al. p. [0064-0066]).
Regarding claim 17, Westbroek, et al. as modified by Pernot as modified by Griesbach, et al. discloses the invention as applied to claim 13 above. Westbroek, et al. further discloses wherein the antimicrobial membrane (nanofibrous structure can have additional compounds such as antimicrobials and antibacterials added to the solution mixture before the nanofibrous structures are electrospun, p. [0269, 0182-0183, 0057]) comprises: a support member (intermediate layer of nanofibers, p. [0048-0049]); a first membrane member on one surface of the support member (first nanofibrous layer positioned on one side of the intermediate layer, p. [0048-0049]), the first membrane member formed of first accumulated nanofibers made of the mixture (the nanofibrous 
Westbroek, et al. as modified by Pernot as modified by Griesbach, et al. does not explicitly disclose wherein the first membrane member is laminated on the first cover member.
Griesbach, et al. further teaches wherein the analogous first membrane member is laminated on the first cover member (nonwoven fibrous web 16 is a laminate that includes macroporous fibrous layer 22, p. [0063-0065]) providing a laminated material that  has increased strength, greatest porosity, and is nonadherent to the wound surface while also being porous enough to allow bodily fluids to be absorbed away from the wound to prevent infection, future complications, and pulling open a partially healed wound when it’s time to remove or change the bandage (Griesbach, et al. p. [0064-0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first membrane member as disclosed by 
Regarding claim 18, Westbroek, et al. as modified by Pernot as modified by Griesbach, et al. discloses the invention as applied to claim 17 above. 
While Westbroek, et al. teaches the support member (intermediate layer of nanofibers, p. [0048-0049]), Westbroek, et al. as modified by Pernot as modified by Griesbach, et al. does not explicitly disclose wherein the support member is made of one of a nonwoven fabric, a fabric, and a mesh.
Griesbach, et al. further teaches wherein the analogous support member is made of one of a nonwoven fabric, a fabric, and a mesh (elastomeric material 12 may comprise an anisotropic nonwoven fibrous web, p. [0056, 0060]) providing a material with elastic stretch and recovery properties only in the direction that the nonwoven webs allows the laminate wound dressing to stretch, thus reducing the amount of material needed and manufacturing lowering costs while still ensuring the material is flexible, conformable, and comfortable enough to be worn on the body (Griesbach, et al., p. [0056, 0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support member as disclosed by Westbroek, et al. as modified by Pernot as modified by Griesbach, et al. to be made of one of a nonwoven fabric, a fabric, and a mesh as further taught by Griesbach, et al. in order to provide a 
Regarding claim 19, 
Westbroek, et al. as modified by Pernot as modified by Griesbach, et al. does not disclose wherein the first membrane member is laminated on the first cover member.
Griesbach, et al. further teaches wherein the analogous first membrane member is laminated on the first cover member (nonwoven fibrous web 16 is a laminate that includes macroporous fibrous layer 22, p. [0063-0065]) providing a laminated material that  has increased strength, greatest porosity, and is nonadherent to the wound surface while also being porous enough to allow bodily fluids to be absorbed away from the wound to prevent infection, future complications, and pulling open a partially healed wound when it’s time to remove or change the bandage (Griesbach, et al. p. [0064-0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first membrane member as disclosed by Westbroek, et al. as modified by Pernot as modified by Griesbach, et al. to be laminated on the first cover member as further taught by Griesbach, et al. in order to provide a laminated material that  has increased strength, greatest porosity, and is nonadherent to the wound surface while also being porous enough to allow bodily fluids to be absorbed away from the wound to prevent infection, future complications, and pulling open a partially healed wound when it’s time to remove or change the bandage (Griesbach, et al. p. [0064-0066]).
Regarding claims 20 and 21, Westbroek, et al. as modified by Pernot as modified by Griesbach, et al. discloses the invention as applied to claims 17 and 19, respectively, above. The combination of Westbroek, et al. as modified by Pernot as modified by Griesbach, et al. further discloses wherein the first membrane member is a multilayer structure (nanofibrous structures may be a laminated nanofibrous structure comprising at least two layers of nanofibers and can have multi-layered structures, p. [0048-0049, 0195]) of which water-soluble polymer content 
Regarding claims 24 and 25, Westbroek, et al. as modified by Pernot as modified by Griesbach, et al. discloses the invention as applied to claims 17 and 19, respectively, above. Westbroek, et al. further discloses wherein the first accumulated nanofibers and the second accumulated nanofibers have diameters and pore sizes different from each other (the nanofibrous structure may be a laminated nanofibrous structure comprising at least two layers of nanofibers having a different diameter, p. [0048]).
Regarding claims 26 and 27, Westbroek, et al. as modified by Pernot as modified by Griesbach, et al. discloses the invention as applied to claims 17 and 19, respectively, above. Westbroek, et al. further discloses wherein the first accumulated nanofibers have a diameter in a 
Regarding claims 28 and 29, Westbroek, et al. as modified by Pernot as modified by Griesbach, et al. discloses the invention as applied to claims 17 and 19, respectively, above. Westbroek, et al. further discloses wherein the first membrane member has pores having a size in a range from 0.2 μm to 1 μm (nanofibrous structure having multiple layers of nanofiber, wherein one of the layers can have a pore size from 0.03 μm to 8μm, thus the pores could have a size from 0.2 μm to 1 μm as it is within the range, p. [0246, 0248]), and the second membrane member has pores having a size of less than 0.2 μm (nanofibrous structure having multiple layers of nanofiber, wherein one of the layers can have a pore size of smaller than 0.15 μm, p. [0246, 0248]).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0215939 A1 to Westbroek, et al. as modified by US 2013/0018336 A1 to Pernot as further  modified by US 2003/0040691 A1 to Griesbach, et al., as applied to the claims above, further in view of US 2010/0298793 A1 to Blott, et al..
Regarding claims 22 and 23, Westbroek, et al. as modified by Pernot as modified by Griesbach, et al. discloses the invention as applied to claims 17 and 19, respectively, above. 
While Westbroek, et al. further discloses wherein the first membrane member includes a plurality of pores and a nanofiber web stacked thereon (first nanofibrous layer is a multi-layered laminate structure having a plurality of pores, p. [0048-0049, 0054, 0248]), wherein the nanofiber 
Blott, et al. teaches an analogous dressing (wound cleansing apparatus, title, abstract) wherein analogous fibers contain dopamine having a functional group capable of adsorbing ionic foreign substances, bacteria, and viruses, or a nanofiber web formed by accumulating ion-exchange nanofibers is further stacked (single phase system cleansing means has a dressing containing fibers wherein the dressing removes materials deleterious to wound healing from wound exudate, the materials may be removed, e.g. by destroying or binding the materials that are deleterious to wound healing, by, for example chelators and/or ion exchangers, and degraders, which may be enzymes, examples of the antagonist include anti-oxidants such as 3-hydroxytyramine (dopamine) or metal ion chelators and/or ion exchangers such as 3-hydroxytyramine (dopamine), p. [0155-0160]) providing a dressing that contains antagonistic material that serves to remove materials deleterious to wound healing from wound exudate followed by removal of the dressing after use (Blott, et al., p. [0156]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nanofibers as disclosed by Westbroek, et al. as modified by Pernot as modified by Griesbach, et al. to contain dopamine having a functional group capable of adsorbing ionic foreign substances, bacteria, and viruses, or a nanofiber web formed by accumulating ion-exchange nanofibers is further stacked as taught by Blott, et al. in 
 (3) NEW GROUNDS OF REJECTION
NONE.
(4) WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  NONE.
(5) RESPONSE TO ARGUMENTS
In response to Appellant’s argument that secondary reference Pernot does not disclose the claimed invention of “the synthetic polymer being defined by a material capable of electrospinning and is intended to maintain the structure of the antimicrobial membrane even if the water soluble polymer is dissolved in the exudate and the antimicrobial is released”. The Examiner respectfully disagrees.
Primary reference Westbrook discloses “the antimicrobial membrane being formed of accumulated nanofibers (nanofibrous structures are formed by electrospinning layers of nanofibers into a structure, p. [0023-0024]), each of accumulated nanofibers being made of a mixture of a polymer solution comprising at least one of a water-soluble polymer or a synthetic polymer and the polymer solution also having an antimicrobial substance (the nanofibrous solution mixture is a polymer solution melt comprising at least one of polyvinyl alcohol, polyvinyl pyrrolidone, polyethylene oxide, polyacrylic acid; polyurethane, polyamide, polystyrenes; and can have combinations thereof, as well as additional compounds such as antimicrobials and antibacterials added to the solution mixture before the nanofibrous structures are electrospun, p. [0011, 0023, 
Further in response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Additionally, the Examiner would like to point out that Appellant did not provide this argument in the last Appeal Brief.
(6) CONCLUSION TO EXAMINER ANSWER
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TARLA R PATEL/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        
Conferees:
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786   

/QUANG D THANH/Primary Examiner, Art Unit 3785                                                                                                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.